DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-8 and 15-19 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 9-11 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of “memory” and “processing device” provide sufficient structure to perform all claimed limitations.
Claims 12-14 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims is an article of manufacture claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 1-8 and 12-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Pat. No. 10,713,801 (referred as ‘801 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1-8 and 12-19 is fully defined by claims of the ‘801 patent.  For example, as to the instant claim 1, claim 1 of the ‘801 patent discloses:
a method, comprising: performing, by a processing device, a first image registration between a reference image of a patient and a motion image of the patient to perform alignment between the reference image and the motion image, wherein the reference image and the motion image include a target position of the patient (see lines 2-7); performing, by the processing device, a second image registration between the reference image and a motion x-ray image of the patient (see lines 8-12); and tracking at least a translational change in the target position based on the first registration and the second registration (see 13-15).
While claim 1 of the ‘801 patent includes additional limitations (i.e., “first digitally reconstructed radiograph…”) that are not set forth in the instant claim 1, the use of transitional term "comprising/comprises" in the instant claim 1 fails to preclude the possibility of additional 
Furthermore, each of the limitations recited in instant claim 1 is anticipated by claim 1 of the ‘801 patent and anticipation is “the ultimate or epitome of obviousness.”
Regarding instant claim 2, see claim 2 of the ‘801 patent.
Regarding instant claim 3, see claim 3 of the ‘801 patent.
Regarding instant claim 4, see claim 4 of the ‘801 patent.
Regarding instant claim 5, see claim 5 of the ‘801 patent.
Regarding instant claim 6, see claim 6 of the ‘801 patent.
Regarding instant claim 7, see claim 8 of the ‘801 patent.
Regarding instant claim 8, see claim 9 of the ‘801 patent.
Regarding the instant claim 12, see claim 13 of the ‘801 patent.
Regarding the instant claim 13, see claim 15 of the ‘801 patent.
Regarding the instant claim 14, see claim 16 of the ‘801 patent.
Regarding the instant claim 15, see claim 17 of the ‘801 patent.
Regarding the instant claim 16, see claim 18 of the ‘801 patent.
Regarding the instant claim 17, see claim 19 of the ‘801 patent.
Regarding the instant claim 18, see claim 20 of the ‘801 patent.
Regarding the instant claim 19, see claim 22 of the ‘801 patent.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10-12 of prior U.S. Patent No. 10,713,801. This is a statutory double patenting rejection.
	It is noted that each of these instant claims 9-11 recites identical or substantially identical claim limitations as called for in each of claims 10-12 of the ‘801 patent.  For example, claim 10 of the ‘801 patent discloses:
A system comprising (see line 1): a memory (see line 1); and a processing device, operatively coupled with the memory (see lines 3-4), to: performing a first image registration between a reference image of a patient and a motion image of the patient to perform alignment between the reference image and the motion image, wherein the reference image and the motion image include a target position of the patient (see lines 5-10); performing a second image registration between the reference image and a motion x-ray image of the patient, via a first digitally reconstructed radiograph (DRR) for the reference image of the patient (see lines 11-14); and track at least a translational change in the target position based on the first registration and the second registration (see lines 15-17).
Regarding instant claim 10, see claim 11 of the ‘801 patent.
Regarding instant claim 11, see claim 12 of the ‘801 patent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DMD
1/2022

/DUY M DANG/Primary Examiner, Art Unit 2667